     Case 2:19-cv-06247-SB-AGR Document 43 Filed 02/12/21 Page 1 of 2 Page ID #:377



 1
                                                          February 12, 2021
 2

 3                                                             VPC

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9
                                     WESTERN DIVISION
10
      UNITED STATES OF AMERICA,                NO. 2:19-CV-06247-SB-AGR
11
                 Plaintiff,                    JUDGMENT OF FORFEITURE
12
                       v.
13
      $100,000.00 IN U.S. CURRENCY,
14
                 Defendant.
15

16

17    YUE LU AND GENSHENG LYU,

18               Claimants.

19

20

21          For the reasons explained in this Court’s February 8, 2021 Order
22    Granting Plaintiff’s Motion for Summary Judgment (Dkt. No. 41), it is
23    hereby ORDERED, ADJUDGED and DECREED as follows:
24          1. Judgment of forfeiture is entered in favor of plaintiff
25            United States of America.
26          2. All right, title and interest in the defendant $100,000.00 in
27            United States Currency is forfeited to the United States of
28            America, and no other right title or interest shall exist
Case 2:19-cv-06247-SB-AGR Document 43 Filed 02/12/21 Page 2 of 2 Page ID #:378
